Exhibit 10.2

FCStone Group, Inc.

Executive Long Term Incentive Plan

Effective Fiscal Year 2008

Performance Measure

Awards under the Executive Long Term Incentive Plan for fiscal year 2008 will be
based on after-tax return on equity (“ROE”).

Formula

 

  •  

ROE will be determined as: (A) consolidated net income of FCStone Group, Inc.
(the “Company”), plus interest expense on subordinated debt of the Company,
divided by (B) average combined quarterly equity of the Company (including ESOP
stock), plus average combined quarterly subordinated debt of the Company.

 

  •  

The Threshold incentive percentage at 10% ROE for the current Chief Executive
Officer (“Tier I”) is 150% of Base Salary.

 

  •  

The Target incentive percentage at 17% ROE for Tier I is 300% of Base Salary.

 

  •  

The Threshold incentive percentage at 10% ROE for the current Chief Operating
Officer (“Tier II”) is 120% of Base Salary.

 

  •  

The Target incentive percentage at 17% ROE for Tier II is 240% of Base Salary.

 

  •  

The Threshold incentive percentage at 10% ROE for the current Chief Financial
Officer and Executive Vice President – FCStone LLC (“Tier III”) is 105% of Base
Salary.

 

  •  

The Target incentive percentage at 17% ROE for Tier III is 210% of Base Salary.

 

  •  

Actual incentive percentage is prorated based on the ROE schedule as follows,
with a cap of 600% for Tier I, 480% for Tier II and 420% for Tier III, as
follows:

 

ROE Levels

   Tier 1
Base Salary
Percentages     Tier II
Base Salary
Percentages     Tier III
Base Salary
Percentages  

Under 10%

      0 %   0 %   0 %

10%

   Threshold    150 %   120 %   105 %

17%

   Target    300 %   240 %   210 %

20%

      364 %   291 %   255 %

25%

      471 %   377 %   330 %

30%

      579 %   463 %   405 %

31%

   Maximum    600 %   480 %   420 %



--------------------------------------------------------------------------------

Equity Grants

During the first quarter of fiscal year 2009, based upon the financial
statements of the Company prepared in connection with the Company’s Annual
Report on Form 10-K, the Compensation Committee will calculate and confirm the
ROE level attained and the award for each participant. Awards will be made in
the form of restricted common stock and stock options as follows:

 

  •  

75% of the amount will be awarded in the form of restricted common stock having
an aggregate value (based on the closing price of common stock on date of grant)
equal to such portion of the award. Restricted common stock will vest 25% on
each of the first 4 anniversaries. In order for a participant to be eligible to
receive the award for fiscal year 2008, the participant must be employed by the
Company on August 31, 2008.

 

  •  

25% of the amount will be awarded in the form of stock options. The number of
options granted will have an aggregate value (based on a Black-Scholes
calculation as of the end of fiscal year 2008) equal to such portion of the
award. Stock Options will vest 25% on each of the first 4 anniversaries, and
will expire ten years after the date of grant, if not earlier terminated
pursuant to the terms thereof. In order for a participant to be eligible to
receive the award for fiscal year 2008, the participant must be employed by the
Company on August 31, 2008.

All awards of restricted common stock and stock options will be made pursuant to
the Company’s 2006 Equity Incentive Plan. Upon termination of a participant’s
employment with the Company or its subsidiaries, such participant’s unvested
equity grants will be immediately forfeited, except to the extent provided in
the 2006 Equity Incentive Plan and related grant documents or any employment
agreement to which such participant and the Company (or any subsidiary of the
Company) are parties.